DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/817,279, Container Holder and Method Relating to Same, filed on March 12, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "322" and "346".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "313" and "136" in Fig. 1C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office 
Specification
The disclosure is objected to because of the following informality: in paragraph [0024] lines 9 and 10, the recitation of reference number "200" appears to be incorrect and should be --100--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the second opening" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,794,904 to Hackley.  Hackley discloses a bottle holder (30) comprising: a first bottle holder portion (40) having a diverging sidewall (40A) defining a first cavity for receiving at least a portion of a bottle (B), the first opening being open toward a first direction; and a second bottle holder portion (31) having a second diverging sidewall (33) having a different shape than the first diverging sidewall, the second diverging sidewall defining a second cavity for receiving at least a portion of a bottle, the second opening being open toward a second direction; further comprising a central portion (36) having an annular sidewall, the central portion being between the first bottle holder portion and the second bottle holder portion; wherein the first and second diverging sidewalls diverge toward the central portion; wherein the first diverging sidewall is frustoconical shaped; the second diverging sidewall further comprising a first and second recesses (40C & 40D) positioned on opposite sides of the second cavity relative to each other; and wherein the first and second recesses extend through the second diverging sidewall.

In regards to claim 15, Hackley discloses a holder (30) having a base (31) for supporting a receptacle; a receptacle (40) positioned atop the base for holding a container (B) in an inverted orientation, the receptacle tapering from a larger opening on an end positioned opposite the base to a smaller opening on an end positioned proximate the base.
Claim(s) 1, 4-6, 9, 10, 15, 16, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,487,712 to Johnson et al., hereinafter, Johnson.  Johnson discloses a bottle holder (10) comprising: a first bottle holder portion (15) having a diverging sidewall defining a first cavity for receiving at least a portion of a bottle, the first opening being open toward a first direction; and a second bottle holder portion (14) having a second diverging sidewall having a different shape than the first diverging sidewall, the second diverging sidewall defining a second cavity for receiving .
In regards to claims 15, 16, and 26, Johnson discloses a container holder (10) comprising: a base (14) for supporting a receptacle; and a receptacle (15) positioned atop the base for holding a container in an inverted orientation, the receptacle tapering from a larger opening on an end positioned opposite the base to a smaller opening on an end positioned proximate the base; wherein the base and receptacle form a substantially dual cone structure with the base forming an inverted cone and the receptacle forming an unturned cone; and wherein the substantially dual cone structure is a substantially hyperboloid structure with an upward opening first portion defining the receptacle and unturned cone and a downward opening second portion defining the base and inverted cone.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 13-19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,261,787 to Sanford.  Sanford discloses a bottle holder (10) comprising: a first bottle holder portion (16) having a diverging sidewall (62) defining a first cavity (56) for receiving at least a portion of a bottle, the first opening being open toward a first direction; and a second bottle holder portion (18) having a second diverging sidewall (76), the second diverging sidewall defining a second cavity for receiving at least a portion of a bottle, the second opening being open toward a second direction; further comprising a central portion (20) having an annular sidewall, the central portion being between the first bottle holder portion and the second bottle holder portion; wherein the first and second diverging sidewalls diverge toward the central portion; wherein the first diverging sidewall is frustoconical shaped; wherein the second diverging sidewall is frustoconical shaped; and wherein the first and second diverging sidewalls together are hyperboloid shaped.

In regards to claims 15-19, 25, and 26, Sanford discloses a container holder (10) comprising: a base (18) for supporting a receptacle; and a receptacle (16) positioned atop the base for holding a container in an inverted orientation, the receptacle tapering from a larger opening on an end positioned opposite the base to a smaller opening on an end positioned proximate the base; wherein the base and receptacle form a substantially dual cone structure with the base forming an inverted cone and the receptacle forming an unturned cone; wherein the inverted cone and unturned cone meet at a cylindrical collar (20) positioned between the cones; wherein the container is a long neck bottle and the cylindrical collar has a diameter sized to frictionally fit an opening of the long neck bottle when the long neck bottle is positioned on the container holder in an inverted orientation; wherein the container is a long neck bottle and the collar defines an internal step having an upper surface that may be used to support the 
Sanford discloses the claimed invention except for the limitation of the second diverging sidewall having a different shape than the first diverging sidewall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the second diverging sidewall in Sanford to have been different from the first diverging sidewall, since such a modification would have merely involved a change in shape and would not have yielded any unpredictable results.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of U.S. Patent No. 4,328,942 to Birnbaum.  Johnson discloses the claimed invention except for the limitations of at least one attachment structure coupled to the flange; and wherein the at least one attachment structure comprises a suction cup.
Birnbaum teaches a holder having a first holder portion (12) having a diverging sidewall, a second holder portion (14) having a second diverging sidewall, a central portion (16) having an annular sidewall being between the first and second holder 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder in Johnson to have included the attachment structure as taught by Birnbaum for the purpose of providing a means to adhere the holder to a surface to prevent unwanted movement.
Claims 16-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackley.  Hackley further discloses wherein the base and the receptacle form a substantially dual cone structure with the base forming a predetermined structure and the receptacle forms an unturned cone; wherein the inverted cone meet a cylindrical collar (36) positioned between the base and the receptacle; wherein the container is a long neck bottle and the cylindrical collar has a diameter sized to frictionally fit an opening of the bottle when the bottle is positioned on the holder in an inverted orientation; wherein the container is an oval shaped bottle and the unturned cone defines recesses for receiving shoulder portions of the oval shaped bottle when the oval bottle is positioned on the container holder in an inverted orientation; wherein the recesses are defined in opposing sides of the unturned cone; wherein the recesses comprise openings entirely through a side wall of the unturned cone; wherein the openings entirely through the side walls of the unturned core comprise a first pair of openings through opposite sides of the side wall of the unturned cone and a second pair of openings through opposite sides of the side wall of the unturned cone, wherein the second pair of openings are rotated ninety degrees along the side wall from the first pair of openings so that axes extending between the respective opening pairs would intersect and be perpendicular to one another; and .
Hackley disclose the claimed invention except for the limitation of wherein the base and receptacle form a substantially dual cone structure with the base forming an inverted cone and the receptacle forming an unturned cone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the base in Hackley to have been an inverted cone, since such a modification would have merely involved a change in shape and would not have yielded any unpredictable results.
Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford in view of Hackley.  Sanford discloses the claimed invention except for the limitations of wherein the container is an oval shaped bottle and the unturned cone defines recesses for receiving shoulder portions of the oval shaped bottle when the oval bottle is positioned on the container holder in an inverted orientation; wherein the recesses are defined in opposing sides of the unturned cone; wherein the recesses comprise openings entirely through a side wall of the unturned cone; wherein the openings entirely through the side walls of the unturned core comprise a first pair of openings through opposite sides of the side wall of the unturned cone and a second pair of openings through opposite sides of the side wall of the unturned cone, wherein the second pair of openings are rotated ninety degrees along the side wall from the first pair of openings so that axes extending between the respective opening pairs would intersect and be perpendicular to one another; and wherein the first pair of openings .
Hackley teaches a holder (30) having a base (31) for supporting a receptacle; a receptacle (40) positioned atop the base for holding a container (B) in an inverted orientation, the receptacle tapering from a larger opening on an end positioned opposite the base to a smaller opening on an end positioned proximate the base; wherein the base and the receptacle form a substantially dual cone structure with the base forming a predetermined structure and the receptacle forms an unturned cone; wherein the inverted cone meet a cylindrical collar (36) positioned between the base and the receptacle; wherein the container is a long neck bottle and the cylindrical collar has a diameter sized to frictionally fit an opening of the bottle when the bottle is positioned on the holder in an inverted orientation; wherein the container is an oval shaped bottle and the unturned cone defines recesses for receiving shoulder portions of the oval shaped bottle when the oval bottle is positioned on the container holder in an inverted orientation; wherein the recesses are defined in opposing sides of the unturned cone; wherein the recesses comprise openings entirely through a side wall of the unturned cone; wherein the openings entirely through the side walls of the unturned core comprise a first pair of openings through opposite sides of the side wall of the unturned cone and a second pair of openings through opposite sides of the side wall of the unturned cone, wherein the second pair of openings are rotated ninety degrees along the side wall from the first pair of openings so that axes extending between the respective opening pairs would intersect and be perpendicular to one another; and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder in Sanford to have included recesses for receiving shoulder portions of an oval shaped bottle as taught by Hackley for the purpose of providing a holder that is capable of supporting different containers having various shapes and sizes.
Sanford in view of Hackley disclose the claimed invention except for the limitation of wherein the base and receptacle form a substantially dual cone structure with the base forming an inverted cone and the receptacle forming an unturned cone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the base in Hackley to have been an inverted cone, since such a modification would have merely involved a change in shape and would not have yielded any unpredictable results.
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. D210,517 to Baratte is directed to a holder having a hyperboloid shape.  U.S. Patent No. 6,481,685 to Cormier is directed to an .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            March 13, 2021